Citation Nr: 0417772	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-02 573A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 
1994, for the assignment of a 60 percent disability rating 
for the residuals of surgery to excise a bone cyst from 
the ischium with sciatic nerve injury and muscle atrophy.

2.  Entitlement to an effective date prior to October 20, 
1994, for the assignment of a total rating due to 
unemployability caused by service-connected disability 
(TDIU).

3.  Entitlement to reversal or amendment of the December 
27, 1994, rating decision, which denied entitlement to 
TDIU, on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2002, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, 
Kansas, confirmed and continued its denial of the 
following issues:  Entitlement to an effective date prior 
to October 24, 1994, for the assignment of a 60 percent 
disability rating for the residuals of surgery to excise a 
bone cyst from the ischium with sciatic nerve injury and 
muscle atrophy; entitlement to an effective date prior to 
October 24, 1994, for the assignment of TDIU; entitlement 
to reversal or amendment of the December 27, 1994, rating 
decision, which denied entitlement to TDIU, on the basis 
of CUE.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  In October 1994, the RO received the veteran's claim 
of entitlement to a rating in excess of 20 percent for the 
service-connected residuals of surgery to excise a bone 
cyst from the ischium with sciatic nerve injury and muscle 
atrophy.

2.  On July 13, 1994, it was factually ascertainable that 
the veteran's residuals of surgery to excise a bone cyst 
from the ischium with sciatic nerve injury and muscle 
atrophy was productive of severe incomplete paralysis.

3.  In October 1994, the RO received the veteran's claim 
of entitlement to a rating in excess of 20 percent for the 
service-connected residuals of surgery to excise a bone 
cyst from the ischium with sciatic nerve injury and muscle 
atrophy.

4.  On July 13, 1994, it was factually ascertainable that 
the veteran was unable to work due solely to his service-
connected disabilities.

5.  On December 27, 1994, the RO denied the veteran's 
claim of entitlement to TDIU 

6.  The veteran perfected an appeal to the RO's decision 
of December 27, 1994.


CONCLUSIONS OF LAW

1.  The criteria have been met for the assignment of a 60 
percent disability rating for the residuals of surgery to 
excise a bone cyst from the ischium with sciatic nerve 
injury and muscle atrophy, effective July 13, 1994.  
38 U.S.C.A. §§ 5103, 5103A, 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.159, 3.400(o)(2) (2003).

2.  The criteria have been met for the assignment of TDIU, 
effective July 13, 1994.  38 U.S.C.A. §§ 5103, 5103A, 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.159, 3.400(o)(2) 
(2003).

3.  The criteria to file a claim of CUE with respect to 
the RO's December 27, 1994, rating action, which denied 
the veteran's claim of entitlement to TDIU, have not been 
met.  38 U.S.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist 

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  In particular, the RO must ensure 
that the veteran has been notified of the following:  (1) 
the information and evidence not of record that is 
necessary to substantiate each of his specific claims; (2) 
the information and evidence that VA will seek to provide; 
(3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA 
any evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give 
the VA everything he has pertaining to his claims.  In 
August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)(2003)).  

By virtue of information contained in the Statement of the 
Case (SOC); the Supplemental Statements of the Case 
(SSOC); and a letter, dated in March 2003, the veteran and 
his representative were notified of the evidence necessary 
to substantiate the following claims:  1)  Entitlement to 
an effective date prior to October 20, 1994, for the 
assignment of a 60 percent disability rating for the 
residuals of surgery to excise a bone cyst from the 
ischium with sciatic nerve injury and muscle atrophy and 
2) Entitlement to an effective date prior to October 20, 
1994, for the assignment of TDIU.  Indeed, the SSOC sets 
forth provisions of 38 C.F.R. § 3.159.  

The following evidence has been received in support of the 
veteran's appeal:  VA medical records reflecting the 
veteran's treatment from February 1982 through August 
1986; medical records from a private health care provider, 
reflecting the veteran's treatment from February 1982 to 
May 1983; reports from C. A. C., M.D., dated in June and 
July 1982; reports of examinations performed by the VA in 
July 1982, June 1986, August 1992, June and September 
1995, December 1996, July 1997; a July 1982 report from 
J. E. B., M.D.; a July 1982 report from H. B. O., M.D.; 
reports from the veteran's former employer, dated from 
July through November 1982; reports from R. W. O., M.D., 
dated from April 1982 through January 1984; a December 
1982 report from N. S., M.D.; a form from the CUNA Mutual 
Insurance Group, signed by the veteran in January 1983; 
statements from the veteran's family, dated in April and 
August 1984 and February 1988; an August 1984 report from 
D. R. H., D.C.; an August 1984 report from R. C. A., D.C.; 
reports from K. C. G., M.D., dated from September 1984 
through July 1994; a March 1986 report from J. A. P., 
M.D., dated from March 1986 through July 1995; a September 
1989 report from M. E. R., M.D.; reports from the Shawnee 
Mission Medical Center, University Associates, Inc., and 
the Turner Clinic, P.A., showing that due to sciatica and 
a herniated nucleus pulposus, the veteran had to miss work 
for various two or three day periods in August 1982 (total 
of eight days); reports from G. A. B., M.D., dated from 
December 1989 through July 1995; an April 1990 report from 
V. R. J., M.D.; a March 1991 report from E. D. S., M.D.; 
reports from S. M. S., M.D., dated from April 1991 through 
September 1996; a February 1992 report from D. R. H., 
M.D.; a May 1994 report from a physician employed by the 
Board; an October 1996 report from A. A. A., M.D.; Social 
Security records, received in June 1997; a Social and 
Industrial Survey performed by the VA in May 1998; and a 
December 1998 opinion from a counseling psychologist 
working for the VA Vocational Rehabilitation and 
Counseling Division.

Finally, the Board notes that the veteran has been 
informed of his right to have a hearing in association 
with his appeal; however, to date, he has declined to 
exercise that right.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of his claim.  In fact, it appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, it 
should be noted that he has not identified any outstanding 
evidence (which has not been sought by the VA) which could 
be used to support the issues of entitlement to an 
effective date prior to October 20, 1994, for the 
assignment of a 60 percent disability rating for the 
residuals of surgery to excise a bone cyst from the 
ischium with sciatic nerve injury and muscle atrophy 
and/or entitlement to an effective date prior to October 
20, 1994, for the assignment of TDIU.  As such, there is 
no reasonable possibility that further development would 
unearth any additional relevant evidence with respect to 
those issues.  Indeed, such development would serve no 
useful purpose and, therefore, need not be performed in 
order to meet the VA's statutory duty to assist the 
veteran in the development of his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  In light of the foregoing, 
there is no threat of harm or prejudice to the appellant 
due to a failure to assist him in the development of his 
claim.  Accordingly, the Board may proceed to the merits 
of the appeal.  

II.  Earlier Effective Date for a 60 Percent Rating for 
the Residuals of Left Hip Surgery

In June 1994, the Board denied the veteran's claim of 
entitlement to a rating in excess of 20 percent for the 
service-connected residuals of left hip surgery.  The 
Board also denied entitlement to an effective date earlier 
than November 13, 1994, for that rating.  The veteran did 
not request reconsideration of that decision, nor did he 
appeal it to the United States Court of Appeals for 
Veteran's Claims (Court).  Accordingly, that decision 
became final under the law and regulations then in effect.  

On October 20 , 1994, the RO received the veteran's claim 
of entitlement to an increased rating for the residuals of 
surgery to remove a cyst from his left ischium.  In May 
1999, the RO raised the veteran's rating from 20 to 60 
percent for that disorder, and in August 1999, the RO 
assigned October 20, 1994, as the effective date of that 
60 percent rating.  The veteran now seeks an earlier 
effective date for that disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2003).  
The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2003).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the veteran's service-connected disability.  
Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

The veteran's service-connected residuals of surgery to 
remove a cyst from his left ischium with sciatica is rated 
in accordance with the provisions of 38 C.F.R. § 4.124a, 
DC 8520.  Under that code, a 20 percent rating is 
warranted for moderate incomplete paralysis of the sciatic 
nerve, and a 40 percent rating is warranted for moderately 
severe incomplete paralysis.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy, and an 80 percent rating is warranted 
for complete paralysis, in which the foot dangles and 
drops and there is no active movement possible of muscles 
below the knee.  Flexion of the knee is also weakened or 
(very rarely) lost.

Generally, the effective date of an award of increased 
compensation for service-connected disability (such as 
TDIU) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  There is an exception in that the effective 
date may the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided that 
the application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

In this case, during the year prior to receipt of the 
veteran's claim on October 20, 1994, the veteran was 
treated or evaluated for his service-connected residuals 
of surgery to remove a cyst from his left ischium with 
sciatica.  Records from S. M. S., M.D., and K. C. G., 
M.D., as well as records from G. A. B., M.D., showed that 
in July and August 1994, the veteran wore a built up left 
shoe and walked with a limp favoring his left side.  There 
was significant atrophy in the in the left thigh and calf 
compared with the right side.  The left thigh was anywhere 
from 2 to 4 cm less in circumference than the right, and 
the left calf was 4 cm less than the right.  The veteran 
also had a rather marked loss of gluteal muscle mass on 
the left.  Planter flexion and dorsiflexion of the left 
foot was decreased as were inversion and eversion 
strength.  The straight leg raising test was positive, and 
abnormal reflexes were reported in the left lower 
extremity.  Despite the foregoing, there was no evidence 
of complete paralysis, as there was no evidence that the 
foot dangled and dropped nor was there evidence of no 
active movement possible of muscles below the knee.  
Dr. B. characterized the deficits as pronounced and 
persistent; and indeed, such findings more nearly 
reflected severe incomplete paralysis of the sciatic nerve 
and warranted a 60 percent rating under 38 C.F.R. 
§ 4.124a, DC 8520.  Inasmuch as that level of impairment 
arose as early as July 13, 1994, and he filed his claim 
for an increased rating within one year (October 20, 
1994), the effective date of that rating should be July 
13, 1994, and no earlier.  To that extent, the appeal is 
allowed.

II.  Earlier Effective Date for TDIU

The veteran seeks an effective date prior October 20, 
1994, for his TDIU.  In so doing, he raises two theories 
of the case.  First, he contends that on November 19, 
1982, and September 11, 1984, he submitted claims of 
entitlement to TDIU which were never adjudicated.  As 
such, he maintains that they are still open and provide 
the basis for an effective date for TDIU prior to October 
20, 1994.  In the alternative, he contends that when the 
RO denied service connection for TDIU on December 27, 
1994, it did not consider all applicable laws and 
regulations, including the potential for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  He states that 
had the RO done so, it would have granted his claim for 
TDIU.  Accordingly, he maintains that the RO decision of 
December 27, 1994, was the product of CUE and should be 
reversed or revised accordingly.  In this regard, he notes 
that there was evidence of TDIU during the year prior to 
his claim and that such evidence predated his currently 
assigned effective date of October 20, 1994.

A.  Unadjudicated Claims from November 1982 and September 
1984

On November 19, 1982, and September 11, 1984, the RO 
received informal claims, in part, for TDIU.  The RO did 
not, however, adjudicate those claims, and the veteran did 
not withdraw them.  Therefore, they remain open.  
38 C.F.R. § 3.160 (2003); see, e.g., Hanson v. Brown, 9 
Vet. App.  29, 31 (1996).

VA may grant a total rating for compensation purposes 
based on unemployability where the evidence shows that the 
veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
If there is only one such disability, it must be ratable 
at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  38 
C.F.R. § 4.16(a). 

Even if the veteran fails to meet the percentage 
requirements of 38 C.F.R. § 4.16(a), he may still be rated 
totally disabled if he is unable to secure and follow a 
substantially gainful occupation by reason of hid service-
connected disabilities.  Therefore, rating boards should 
submit to the Director of the VA Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the 
percentage standards set forth in paragraph (a) of this 
section. The rating board will include a full statement as 
to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).  

Substantially gainful employment is that which is 
ordinarily followed by the non-disabled to earn a 
livelihood, with earnings common to the particular 
occupation in the community where the employee resides.  
VA Adjudication Manual, M21-1, Part VI, Para. 7.14(a) 
(Chg. 52, August 26, 1996).  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment 
is not substantially gainful employment.  38 C.F.R. 
§§ 4.16(a), 4.18; Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991). 

The consideration as to whether the veteran is 
unemployable is a subjective one, that is one based upon 
the veteran's actual industrial impairment, not merely the 
level of industrial impairment experienced by the average 
person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
VAOPGCPREC 75-91.  Advancing age and non-service connected 
disabilities may not be considered in the determination of 
whether a veteran is entitled to a total disability rating 
for compensation purposes based upon individual 
unemployability.  38 C.F.R. § 4.19.  The sole fact that a 
claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating for service 
connected disability in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

In November 1982 and September 1984, service connection 
was only in effect for the residuals of surgery to remove 
a bone cyst from the veteran's left ischium with sciatic 
nerve injury.  A 10 percent rating had been assigned, 
effective February 19, 1982.  In May 1989, the Board 
raised that rating to 20 percent, and the RO assigned an 
effective date for that rating of November 13, 1984.  In 
June 1994, the RO granted entitlement to service 
connection for low back disability, and by a rating action 
in August 1994, the RO assigned a 20 rating, effective 
August 9, 1989.  In November 1996, the RO revised that 
rating to 40 percent, also effective August 9, 1989.  

On his application for TDIU (VA Form 21-8940), received in 
September 1995, the veteran reported that he has two years 
of high school education and that he has work experience 
as mailman and postal clerk.  The record also shows that 
he has work experience as a restaurant cashier and in 
door-to-door sales.  He states that he last worked full 
time in 1982.  

Generally, the effective date of an award of increased 
compensation for service-connected disability (such as 
TDIU) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  There is an exception in that the effective 
date may the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided that 
the application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

The evidence shows that the veteran's last substantially 
gainful employment was with the United States Post Office 
from 1977 to November 1983.  He attempted, without 
success, to return to work in the mid-1980's at a taco 
restaurant and in the mid-1990's selling cosmetics door-to 
door.  
As noted above, the RO found that the veteran did not meet 
the criteria for TDIU under 38 C.F.R. § 4.16(a) until 
October 20, 1994, and assigned that date as the effective 
date for that disorder.  In November 1982 and September 
1984, service connection was only in effect for the 
residuals of surgery to remove a bone cyst from the 
veteran's left ischium with sciatic nerve injury.  A 10 
percent rating had been assigned, effective February 19, 
1982.  

On October 20, 1994, the RO received the veteran's claim 
for a rating in excess of 20 percent for the residuals of 
surgery to remove a bone cyst from his left ischium and 
for TDIU.  By a rating action in December 1994, the RO 
denied those claims.  In March 1995, the veteran's Notice 
of Disagreement was received, and the following month, he 
was issued an SOC with respect to the TDIU issue.  

As noted above, on September 25, 1995, the RO received the 
veteran's formal claim for TDIU (VA Form 21-8940).  

In January 1996, the RO issued the veteran an SSOC with 
respect to the TDIU issue, as well as the issue of an 
increase rating for his service-connected residuals of 
surgery to remove a bone cyst from his left ischium.  In 
January 1996, the veteran's substantive appeal was 
received with respect to both of those issues.

In May 1999, the RO raised the veteran's rating from 20 to 
60 percent for the residuals of surgery to remove a bone 
cyst from the veteran's left ischium with sciatic nerve 
injury.  In August 1999, the RO assigned October 20, 1994, 
as the effective date of that 60 percent rating.  Such 
action raised the veteran's combined evaluation to 80 
percent, effective October 20, 1994.  

In November 1999, the Board granted the veteran's claim of 
entitlement to TDIU.  Later that month, the RO assigned an 
effective date of September 25, 1995.  By a rating action 
in January 2001, the RO found CUE in the November 1999 RO 
decision.  The RO noted that the veteran's combined rating 
met the requirements of 38 C.F.R. § 4.16 as of October 20, 
1994, which was within one year of the veteran's September 
1995 claim.  Accordingly, the RO assigned October 20, 
1994, as the effective date for the TDIU, in accordance 
with 38 C.F.R. § 3.400(o)(2).

The veteran maintains that he was unable to work as early 
as November 19, 1982, and that TDIU should have become 
effective on that date.  Evidence received during the year 
prior to that date through October 19, 1994, shows that 
the veteran was disabled due to multiple disabilities, 
including the residuals of surgery to remove a cyst from 
his left ischium with sciatica.  In April and August 1982, 
he missed several short periods of work due to his 
service-connected disability (see, e.g., records from 
R. W. O., M.D., dated in April 1982, and C. E. J., M.D., 
and H. B. O., M.D., dated in August 1982) and there was 
evidence that he could no longer perform his job at the 
Post Office without restrictions (see, e.g., records from 
R. W. O., M.D., dated in April and May 1983 and January 
1984 and records from C. A. C., M.D., dated in June and 
July 1982 ).  

That the veteran could no longer perform a particular job, 
however, is not dispositive of the issue.  Rather, it must 
be emphasized that the criteria for TDIU contemplates that 
the veteran's service-connected disabilities alone 
preclude him from obtaining and maintaining all forms of 
substantially gainful employment.  In this case, he was 
found to be able to work, albeit with restrictions such as 
back support and intervals where he could get up and walk 
around.  Although the Post Office was not able to 
accommodate such restrictions, that does not mean that 
other employers were also unable to do so or that he was 
unemployable.  Two health care providers (K. C. G., M.D., 
September 1984, March 1986, and February 1988; and G. A. 
B., M.D., dated in December 1989 and January 1990) 
suggested that the veteran was unable to work; however, 
they identified multiple disabilities which were 
responsible.  In addition to the service-connected 
residuals of surgery to remove a cyst from the veteran's 
left ischium with sciatica, they noted non-service-
connected disabilities such as chondromalacia of the right 
patella and osteoarthritis of the left knee.  Moreover, 
they did not state that the veteran was unemployable due 
solely to service-connected disability.  As noted above, 
however, the preponderance of the evidence showed that the 
veteran was able to work (see, e.g., records from R. W. 
O., M.D.; C. A. C., M.D.; C. E. J., M.D.; and H. B. O., 
M.D); however, there was no competent evidence that he was 
totally unemployable.  

Evidence of total unemployability due to service-connected 
disability was reported as early as July 13, 1994 (report 
of S. M. S., M.D.) and was supported by additional reports 
from K. C. G., M.D, (July 1994) and G. A. B., M.D.  
Although the veteran's formal claim for TDIU was received 
as early as November 1982, the date entitlement arose was 
more than one year later.  Accordingly, the effective date 
of a the veteran's TDIU should be July 13, 1994, and no 
earlier.  To that extent, the appeal is allowed.

B.  CUE in the December 27, 1994, Rating Decision

A review of the evidence discloses that on December 27, 
1994, the RO denied the veteran's claim of entitlement to 
TDIU.  The veteran's Notice of Disagreement (NOD) was 
received in March 1995 and he was issued a Statement of 
the Case (SOC) the following month.  In April 1995, the 
veteran submitted a statement, which suggested that he was 
appealing the denial of entitlement to TDIU.  Moreover, on 
September 25, 1995, the RO received a formal claim of 
entitlement to TDIU (VA Form 21-8940).  Inasmuch as such 
documents were received within the appeal period, the 
Board concludes that the veteran perfected his appeal with 
respect to the question of entitlement to TDIU.  In this 
regard, it should be noted that in January 1996, the RO 
confirmed and continued its denial of entitlement to TDIU.  
Thereafter, it issued the veteran a Supplemental Statement 
of the Case which included that issue.  When the Board 
granted entitlement to TDIU in January 1999, it assigned 
an effective date of September 25,1995.  By a rating 
action in January 2001, the RO revised the effective date 
to October 20, 1994.  

The veteran now contends that in its December 1994 
decision, the RO committed CUE because it did not consider 
extraschedular circumstances under 38 C.F.R. § 4.16(b).  
He maintains that had the RO considered that regulation it 
would have granted him TDIU.  Therefore, he seeks reversal 
or amendment of the RO's December 27, 1994 rating 
decision.

A claim of CUE is a collateral attack on a final decision 
by the RO or the Board.  Disabled American Veterans v. 
Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000) cert. denied, 
532 U.S. 973 (2001).  CUE claims as to RO decisions are 
permitted by 38 U.S.A. § 5109A.  If evidence establishes 
the error, the prior decision shall be reversed or 
revised.  38 U.S.A. § 5109(a); 38 C.F.R. § 3.105(a).  A 
finding of CUE must be based on the record and the law 
that existed at the time of the prior decision. Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  Accordingly, the 
VA's duty to assist the veteran under the VCAA is not 
relevant to a claim of CUE.  

In this case, however, the RO's December 27, 1994, denial 
of entitlement to TDIU was clearly appealed by the veteran 
and was not final.  It was subsequently reversed by the 
Board in November 1999 and that became the final decision 
with respect to that matter.  

Inasmuch as the RO's December 27, 1994 decision was not 
final, it is not subject to attack on the basis of CUE.  
38 C.F.R. § 3.105(a) (2003).  There is simply no CUE issue 
for resolution; and, therefore, the Board has no 
jurisdiction over that claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).  Accordingly, that 
portion of the appeal is dismissed.  Such a dismissal 
works no prejudice to the veteran, as he may refile a CUE 
claim with respect to an RO rating action or Board 
decision which has become final.  




ORDER

Entitlement to an effective date of July 13, 1994, for the 
assignment of a 60 percent disability rating for the 
residuals of surgery to excise a bone cyst from the 
ischium with sciatic nerve injury and muscle atrophy is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to an effective date of July 13, 1994, for the 
assignment of TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.

The appeal of denial of entitlement to reversal or 
amendment of the December 27, 1994, rating decision on the 
basis of CUE, is dismissed.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



